DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claim 1, 14, 3, 5, 15, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0245744 to Prosser in view of U.S. Pub. No. 2014/0246909 to Todorski.
Prosser teaches the following: 
1, 14. (Original) A system with electric power demand stabilization comprising: a plurality of controllable devices within a facility (Fig. 1, loads 4, storage 6, generation 8), wherein the plurality of controllable devices comprise two or more controllable devices selected from the group consisting of a motor, fan, turbine, valve, refrigerant vessel, evaporator, condenser, compressor, underfloor heating element, defrost equipment, centrifuge, and furnace, wherein each controllable device of the plurality of controllable devices is disposed within the facility (Applicant argues Prosser fails to teach the plurality of controllable devices comprise two or more controllable devices selected from the group consisting of a motor, fan, turbine, valve, refrigerant vessel, evaporator, condenser, compressor, underfloor heating element, defrost equipment, centrifuge, and furnace.  The examiner respectfully disagrees.  For example, Prosser teaches the 
a plurality of environment sensors configured to measure aspects of the facility environment (paragraph 31, readings; environmental sensors is broad in view of the instant disclosure and the knowledge of one of ordinary skill in the art, see claims 7-8 which teaches the sensors as CT clamp and on/off sensors and paragraph 66 of the instant disclosure); and a facility coordinator in communication with the plurality of controllable devices and the plurality of environmental sensors (Fig. 1, system controller, or paragraphs 33, 16), the facility coordinator is configured to: 
measure a power draw of the plurality of controllable devices over a period of time using one or more of the plurality of sensors (paragraph 31); 
determine a rolling average power draw for the plurality of controllable devices over the period of time (Fig. 2, element 20, paragraph 38, threshold is moving average of the power consumption); 
measure an instantaneous power draw of the plurality of controllable devices using one or more of the plurality of sensors (Fig. 2, element 21, paragraph 36, 38); 
calculate a power budget comprising the difference between the instantaneous power draw and the rolling average power draw (paragraph 36, exceed or not exceeded value, Fig. 2, element 22); 
in the event the power budget is positive, increase power to at least a first subset of the plurality of controllable devices (paragraph 36, Fig. 2, if power consumption not exceeded threshold value, using less power than average and power is at surplus, which reads on positive, then charge storage system), wherein the first subset of the 
in the event the power budget is negative, decrease power to at least a second subset of the plurality of controllable devices (paragraph 36, Fig. 2, if power consumption greater than threshold, using more power than average, which reads on positive, then discharge power from storage to supply power to load, discharging power at element 23, after looping thru fig. 2 and after drawing power at element 25, reads on decreasing power to at least a second subset of the plurality of controllable devices; paragraph 36, Fig. 2, if power consumption greater than threshold, using more power than average and power is at deficiency with respect to this threshold, which reads on negative, then discharge power from storage to supply power to load, discharging power at element 23, after looping thru fig. 2 and after drawing power at element 25, reads on decreasing power to at least a second subset of the plurality of controllable devices), wherein the second subset of the plurality of controllable devices includes fewer than the plurality of controllable devices (Fig. 1, energy storage 6 is fewer than loads 4, storage 6).  
3, 15. (Original) The system according to claim 1, wherein the first subset of the plurality of controllable devices comprises one or more higher priority controllable devices of the plurality of controllable devices (paragraph 41-42, storage is for emergency).  
5, 17. (Original) The system according to claim 1, wherein the second subset of the plurality of controllable devices comprises one or more lower priority controllable devices of the plurality of controllable devices (paragraph 36, “If it has exceeded that 

Prosser fails to teach the facility is an industrial cold storage facility. 
Todorski teaches demand management in a facility that is an industrial cold storage facility (Abstract, paragraph 14, “In practice the thermal devices may be of an industrial scale, such as those used in factories and large warehouses”; paragraph 19, “Typically, these facilities may comprise industrial sites such as factories, smelters, large refrigeration or freezer facilities, or the like. These facilities typically have one or more thermal devices installed. Thermal devices are heating devices such as heaters, or cooling devices such as chillers, refrigeration units, and freezer units. These devices, on an industrial scale, consume large amounts of electrical power. Hence, adjustments to the operating parameters, such as operating temperature, can influence electric grid conditions”).  
Prosser or Ruiz and Todorski are analogous art because they are from the same field of endeavor or similar problem solving area, demand management.  
Since Todorski teaches demand management in an industrial cold storage facility that enables balancing power on an electrical power grid, by adjusting demand-side equipment, wherein the fleet of thermal devices is controlled on a priority basis, and the priorities may be dynamically recalculated based on the new data and, in this way, a power utility can achieve a stabilization of the grid, and reduce fluctuations due to demand/supply changes during the course of a day, and the owners of the equipment .  

2.	Claim 1, 14, 2-6, 15-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0204720 to Ruiz in view of U.S. Pub. No. 2014/0246909 to Todorski.
Ruiz teaches the following: 
1, 14. (Original) A system with electric power demand stabilization comprising: a plurality of controllable devices (Fig. 27-28, paragraphs 164-167, vehicle batteries, building load; paragraphs 49-59, “energy usage by lighting, heating and air conditioning, pool and spa equipment, refrigerators, freezers, and other appliances throughout a residential building 28”); wherein the plurality of controllable devices comprise two or more controllable devices selected from the group consisting of a motor, fan, turbine, valve, vessel, evaporator, condenser, compressor, underfloor heating element, defrost 
a plurality of environmental sensors configured to measure aspects of the facility environment; and a facility coordinator in communication with the plurality of controllable devices and the plurality of environmental sensors (Fig. 27-28, paragraphs 164-167; environmental sensors is broad in view of the instant disclosure and the knowledge of one of ordinary skill in the art, see claims 7-8 which teaches the sensors as CT clamp and on/off sensors and paragraph 66 of the instant disclosure), the facility coordinator is configured to: 
measure a power draw of the plurality of controllable devices over a period of time using one or more of the plurality of sensors (Fig. 27-28, paragraphs 164-167); 
determine a rolling average power draw for the plurality of controllable devices over the period of time (paragraph 159, “energy management application coordinates charging of PHEVs, EVs and stationary energy storage systems to intermittently allow charging during short-term periods of low demand. The application would track electrical demand for the building and start trickle charging the batteries when the current 
measure an instantaneous power draw of the plurality of controllable devices using one or more of the plurality of sensors (Fig. 28, element 978); 
calculate a power budget comprising the difference between the instantaneous power draw and the rolling average power draw (Fig. 28, element 978); 
in the event the power budget is positive, increase power to at least a first subset of the plurality of controllable devices (Fig. 28, charge based on 978), wherein the first subset of the plurality of controllable devices includes fewer than the plurality of controllable devices (Fig. 27-28, paragraphs 164-167, vehicle batteries, building load; paragraphs 49-59, “energy usage by lighting, heating and air conditioning, pool and spa equipment, refrigerators, freezers, and other appliances throughout a residential building 28”, vehicle batteries is few that vehicle batteries and all building loads); and 
in the event the power budget is negative, decrease power to at least a second subset of the plurality of controllable devices (paragraph 159, “energy management application coordinates charging of PHEVs, EVs and stationary energy storage systems to intermittently allow charging during short-term periods of low demand. The application would track electrical demand for the building and start trickle charging the batteries when the current demand is lower than the moving average demand over a set period” and therefore when current demand is higher or positive with respect to the moving average is high demand period; paragraph 75, “electricity manager 210 may cut low priority home loads 204 during periods of high power grid demand”; paragraph 159, “energy management application coordinates charging of PHEVs, EVs and stationary 
2. (Original) The system according to claim 1, wherein the period of time is between 30 minutes and four hours (paragraph 159, “energy management application coordinates charging of PHEVs, EVs and stationary energy storage systems to intermittently allow charging during short-term periods of low demand. The application would track electrical demand for the building and start trickle charging the batteries when the current demand is lower than the moving average demand over a set period”; paragraph 160, “During short term periods of low demand or low cost of energy, the controller may enable quick charging or trickle charging”; paragraph 99, “the PHEVs may charge in the early hours of the day”; paragraph 109, “a grid 40 to vehicle battery 38 transfer may take approximately 4 to 8 hours or more”).  
3, 15. (Original) The system according to claim 1, wherein the first subset of the plurality of controllable devices comprises one or more higher priority controllable devices of the plurality of controllable devices (paragraph 42, 52, 56, 63, 74, 75, 76, 90, 96, 106, 107, 135).  

5, 17. (Original) The system according to claim 1, wherein the second subset of the plurality of controllable devices comprises one or more lower priority controllable devices of the plurality of controllable devices (paragraph 42, 52, 56, 63, 74, 75, 76, 90, 96, 106, 107, 135).  
6, 18. (Original) The system according to claim 5, wherein the one or more lower priority controllable devices are selected from a priority database that prioritizes the plurality of controllable devices based on each controllable devices priority relative to the other controllable devices in the plurality of controllable devices (paragraph 42, 52, 56, 63, 74, 75, 76, 90, 96, 106, 107, 135).  

Ruiz fails to teach the facility is an industrial cold storage facility. 
Todorski teaches demand management in a facility that is an industrial cold storage facility (Abstract, paragraph 14, “In practice the thermal devices may be of an industrial scale, such as those used in factories and large warehouses”; paragraph 19, “Typically, these facilities may comprise industrial sites such as factories, smelters, large refrigeration or freezer facilities, or the like. These facilities typically have one or more thermal devices installed. Thermal devices are heating devices such as heaters, or cooling devices such as chillers, refrigeration units, and freezer units. These devices, 
Prosser or Ruiz and Todorski are analogous art because they are from the same field of endeavor or similar problem solving area, demand management.  
Since Todorski teaches demand management in an industrial cold storage facility that enables balancing power on an electrical power grid, by adjusting demand-side equipment, wherein the fleet of thermal devices is controlled on a priority basis, and the priorities may be dynamically recalculated based on the new data and, in this way, a power utility can achieve a stabilization of the grid, and reduce fluctuations due to demand/supply changes during the course of a day, and the owners of the equipment being so controlled can earn revenue by providing this service (paragraph 13-17), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of demand management in an industrial cold storage facility as taught by Todorski to improve Prosser or Ruiz for the predictable results of enabling balancing power on an electrical power grid, by adjusting demand-side equipment, wherein the fleet of thermal devices is controlled on a priority basis, and the priorities may be dynamically recalculated based on the new data and, in this way, a power utility can achieve a stabilization of the grid, and reduce fluctuations due to demand/supply changes during the course of a day, and the owners of the equipment being so controlled can earn revenue by providing this service (paragraph 13-17).  

7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prosser/Todorski or Ruiz/Todorski as applied above, and further in view of U.S. Pub. No. 2016/0006245 to Chow.
	Prosser/Todorski or Ruiz/Todorski fail to teach 
7, 19. (Original) The system according to claim 1, wherein the instantaneous power draw of plurality of controllable device is measured using a CT clamp sensor.  

Chow teaches instantaneous power draw of plurality of controllable device is measured using a CT clamp sensor (Fig. 1, element 116; paragraph 53).  
Prosser/Todorski or Ruiz/Todorski and Chow are analogous art because they are from the same field of endeavor or similar problem solving area, demand management.  
Since Chow teaches CT sensor that enables readings that may provide sufficient information to the CMS to calculate the total power draw of the overall site or some portion of the site (paragraph 53), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of CT sensor as taught by Chow to improve Prosser/Todorski or Ruiz/Todorski for the predictable results of enabling readings that may provide sufficient information to the CMS to calculate the total power draw of the overall site or some portion of the site (paragraph 53).  

4.	Claim 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prosser/Todorski or Ruiz/Todorski as applied above, and further in view of U.S. Pub. No. 2016/0329706 to Deligiannis.

8, 20. (Original) The system according to claim 1, wherein the instantaneous power draw of plurality of controllable device is estimated based on the on and off states of the plurality of controllable devices.

Deligiannis teaches 
8, 20. (Original) The system according to claim 1, wherein instantaneous the power draw of plurality of controllable device is estimated based on the on and off states of the plurality of controllable devices (paragraphs 36-40).
Prosser/Todorski or Ruiz/Todorski and Deligiannis are analogous art because they are from the same field of endeavor or similar problem solving area, demand management.  
Since Deligiannis teaches power draw estimate that enables collects historical data and averages them to reduce the influence of singularities as it builds an energy demand profile for the household, hour by hour for each day of the week, and enables to optimize the usage prediction for each hour affected by a Load Control event, it computes a weighted ratio between the usage in the hours prior to the event and the corresponding historic data for those hours, and applies that ratio to the averaged historic usage of the corresponding event hours, thus adjusting the prediction to environmental differences between historic data and the event day conditions; further enables being applicable to load or appliances that are oversized or non-oversized or appliances that do not operate at 100% duty cycle during peak demand events (paragraph 29), it would have been obvious to one of ordinary skill in the art, before the .   
Response to Arguments
5.	Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive. 
Applicant argues Prosser fails to teach the plurality of controllable devices comprise two or more controllable devices selected from the group consisting of a motor, fan, turbine, valve, refrigerant vessel, evaporator, condenser, compressor, underfloor heating element, defrost equipment, centrifuge, and furnace.  The examiner respectfully disagrees.  For example, Prosser teaches the curtailable loads can be freezers (paragraph 49), which reads on the plurality of controllable devices comprise two or more refrigerant vessel. 
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean Shechtman/Primary Examiner, Art Unit 2115